DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 March 2021 has been entered.
 
Status
Applicant’s reply dated 03 March 2021 to the previous Office action dated 04 February 2021 is acknowledged.  Pursuant to amendments therein, claims 1, 5-10, and 21-26 are pending in the application.
The rejection under 35 U.S.C. 103 made in the previous Office action is withdrawn in view of applicant’s claim amendments, but a new (modified) claim rejection under 35 U.S.C. 103 is made herein in view of applicant’s claim amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-10, and 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stenzler et al. (US 2015/0283070 A1; published 08 October 2015; of record) in view of Caponetti et al. (US 2008/0226736 A1; published 18 September 2008; of record).
	Stenzler et al. discloses milling a spray dried material to result in a mixture of particles that are generally less than 3 microns (i.e., a second plurality of particles) (paragraph [0046]) wherein the material is a flowable mixture comprising nicotine and a sugar in a liquid carrier which is spray dried to produce dry powder particles comprising nicotine and sugar (i.e., a first plurality of particles), to produce a dry powder nicotine formulation suitable for inhalation (claim 16) wherein the liquid carrier is water (claim 19; paragraph [0007]).  The nicotine may be a nicotine salt prepared from acid such as lactic (i.e., nicotine lactate) or citric (i.e., nicotine citrate) (paragraph [0033]).  The sugar 
Stenzler et al. does not disclose amino acid such as leucine.
Caponetti et al. discloses powder inhalatory pharmaceutical compositions comprising soluble excipient (title; abstract) wherein a pharmaceutically active ingredient therein may be nicotine (paragraph [0048]) wherein a preferable soluble 
	It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Stenzler et al. and Caponetti et al. by adding leucine as suggested by Caponetti et al. to the nicotine salt flowable water liquid mixture to be spray dried as suggested by Stenzler et al. as discussed above, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so to in order to reduce sensitivity to humidity which makes particle disaggregation easier, as suggested by Caponetti et al.
	Regarding the claimed recitation of “liquid mixture consisting of the liquid carrier, the nicotine salt, the sugar, and the amino acid or peptide, the method and composition of Stenzler et al. in view of Caponetti et al. requires no constituents other than liquid carrier, nicotine salt, sugar, and amino acid as discussed above.
	Regarding claim 5, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Stenzler et al. as discussed above and to make the formulation of Stenzler et al. in view of Caponetti et al.as discussed above using jet milling (i.e., a fluid prima facie case of obviousness exists where claimed and prior art ranges overlap per MPEP 2144.05(I).
Regarding claims 6 and 7, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Stenzler et al. as discussed above and to make the formulation of Stenzler et al. in view of Caponetti et al. as discussed above wherein the spray dried particle sizes and the milled particle sizes are within desired particle size distributions, including 10%, 50% and 90% of such particles within desired particle size ranges, and wherein such particle size ranges can be, for example, less than about 5 microns, or 2-3 microns, with a reasonable expectation of success.  Such ranges as disclosed by Stenzler et al. overlap the claimed ranges, and a prima facie case of obviousness exists where claimed and prior art ranges overlap per MPEP 2144.05(I).
Regarding claim 8, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Stenzler et al. as discussed above and to make the formulation of Stenzler et al. in view of Caponetti et al. as discussed above using nicotine lactate or nicotine citrate as the nicotine therein, with a reasonable expectation of success.
Regarding claim 10, although Stenzler et al. does not disclose a consumable element as claimed, it would have been prima facie obvious to a person of ordinary skill prima facie obvious determination per MPEP 2144.07.
Regarding claims 21-23, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Stenzler et al. as discussed above and to make the formulation of Stenzler et al. in view of Caponetti et al. as discussed above wherein the spray dryer is operated with an inlet temperature of about 120-170°C and an outlet temperature of about 70-100°C, with a reasonable expectation of success.  Such ranges overlap the claimed ranges, and a prima facie case of obviousness exists where claimed and prior art ranges overlap per MPEP 2144.05(I).
Regarding claim 24, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Stenzler et al. as discussed above and to make the formulation of Stenzler et al. in view of Caponetti et al. as discussed above wherein the concentration prima facie case of obviousness exists where claimed and prior art ranges overlap per MPEP 2144.05(I).
Regarding claim 25, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Stenzler et al. as discussed above and to make the formulation of Stenzler et al. in view of Caponetti et al. as discussed above wherein the concentration ratio of sugar to nicotine is about 1:100 to about 100:1, and given a nicotine concentration of about 5-10 wt% as discussed above, the resulting concentration range of sugar is at least about 0.05 wt%, with a reasonable expectation of success.  Such range overlaps the claimed range, and a prima facie case of obviousness exists where claimed and prior art ranges overlap per MPEP 2144.05(I).
Regarding claim 26, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Stenzler et al. as discussed above and to make the formulation of Stenzler et al. in view of Caponetti et al. as discussed above wherein the sugar therein is trehalose, with a reasonable expectation of success.

Response to Arguments
Applicant's arguments filed 03 March 2021 have been fully considered but they are not persuasive.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473.  The examiner can normally be reached on Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617